In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00039-CR
          No. 02-21-00040-CR
     ___________________________

   ASHLEE NICOHL JONES, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 10
           Tarrant County, Texas
    Trial Court Nos. 1584150, 1584154


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant Ashlee Nicohl Jones attempts to appeal from the trial court’s orders

dismissing cause numbers 1584150 and 1584154 on the State’s motion. See Tex. Code

Crim. Proc. Ann. art. 32.02. Generally, we have the jurisdiction to consider an appeal

by a criminal defendant only if there has been a judgment of conviction. See Bridle v.

State, 16 S.W.3d 906, 907 (Tex. App.—Fort Worth 2000, no pet.) (per curiam) (citing

Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961)); cf. Ex parte Minus,

37 S.W.2d 1040, 1040 (Tex. Crim. App. 1931) (“[T]he dismissal of the prosecution

with the consent of the presiding judge is conclusive. . . . [T]he effect of such

dismissal ousts the jurisdiction of this court to pass upon the questions of law

presented in this appeal.”). We notified Jones of this possible jurisdictional defect,

asking that she file a response showing grounds for continuing the appeal, and warned

that we could dismiss the appeal. See Tex. R. App. P. 44.3. Jones has not responded.

Because we do not have jurisdiction over Jones’s attempted appeals, we dismiss them.

See Tex. R. App. P. 43.2(f); Minus, 37 S.W.2d at 1040.


                                                         /s/ Brian Walker

                                                         Brian Walker
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 20, 2021


                                           2